Citation Nr: 0328393	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for an acquired nervous 
condition.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1944 to January 
1945.

In a June 1947 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
denied a claim for service connection for a nervous 
condition, inter alia.  The veteran was notified of that 
decision in June 1947, but he did not appeal.  Thus, that 
decision became final.

This appeal arises from an April 1996 rating decision that 
determined that new and material evidence had not been 
submitted to reopen the claim.  In that decision, the RO also 
determined that a claim of service connection for 
hypertension was not well grounded.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.  

The veteran and his spouse testified before an RO hearing 
officer in June 1997.

Entitlement to service connection for hypertension will be 
addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  By rating decision of June 1947, the RO denied service 
connection for a nervous condition and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the June 1947 decision and it 
became final.

3.  Evidence received at the RO since the June 1947 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a nervous condition.  

4.  At the time of entry into active service, the veteran did 
not have a nervous condition.

5.  The medical evidence reflects that anxiety neurosis was 
first shown during active service.  


CONCLUSIONS OF LAW

1.  The June 1947 rating decision, which denied service 
connection for a nervous condition, is final.  Veterans 
Regulation No. 2(a) pt. II, Par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936, to 
December. 31, 1957.  

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a nervous condition and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Anxiety neurosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A claim for service connection for a nervous condition was 
denied by the RO in a June 1947 rating decision, which became 
final absent further timely appeal.  Veterans Regulation No. 
2(a) pt. II, Par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936, to December. 31, 
1957.  Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a 
claim has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. § 3.160, 
(2003); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.301(a), 
20.1103 (2002).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
66 Fed. Reg. 45,630 (effective as to claims received on or 
after August 29, 2001).  The claim in this appeal was 
received prior to that date, and is entitled to be evaluated 
using the previous-more liberal-version of the regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the June 1947 
RO rating decision consists of the veteran's War Department 
(WD) Adjutant General's Office (AG0) Form 53-55, Enlisted 
Record and Report of Separation Honorable Discharge, his 
service medical records (SMRs), VA examination reports, and 
his claims and statements.  These are discussed below.

The WD AGO Form 53-55 reflects that the veteran was separated 
under Army Regulation 615-365, a regulation authorizing 
separation at the convenience of the Government.  

The SMRs reflects that the veteran underwent an induction 
physical and mental examination in February 1944 and was 
found to be qualified for induction.  No relevant abnormality 
was noted.  

During active service, the veteran was treated several times.  
A March 1944 report notes pain in head and headaches.  An 
April 1944 report notes that a neuropsychiatric consultation 
was requested and that a diagnosis was deferred.  A May 1944 
report notes that he fainted in ranks and was 
hyperventilating.  Hysteria was noted.  A later May 1944 
report notes that he had been brought by ambulance after 
passing out on a hike.  The assessment was heat exhaustion 
and he was given sodium chloride.  A December 1944 treatment 
report reflects occasional frontal headache and some chest 
pain.  The diagnosis was acute catarrhal rhinitis; however, a 
December 1944 report dated a week later notes that the 
veteran still complained of varied symptoms and headache.  
The report notes that a physician had given diagnoses of 
psychoneurosis and anxiety neurosis and that a disability 
certificate for service was being issued.  The treatment 
report also reflects "LOD Yes."

A January 1945 treatment report notes neuropsychiatric-
anxiety neurosis.  The veteran underwent a separation 
examination in January 1945.  That report specifically 
mentions that "neurotic traits" were found on examination 
and that the veteran had also reported nervousness, treated 
by civilian doctor several times, and that he had been in a 
car accident in 1938 and had been nervous ever since.  

The veteran submitted his original claim for benefits in 
October 1946.  He indicated that he had been medically 
discharged from active service.  He reported that a stomach 
condition began in May 1944 and that migraine headaches were 
aggravated during active service.  He did not mention a 
neuropsychiatric condition or hypertension.  

In October 1946, the Army's record center reported that the 
veteran had been discharged because he was "below minimum 
physical standards for induction."  In October 1946, a 
private doctor (signature illegible but possibly Scovener) 
reported having treated the veteran in September 1945 for 
complaint of left-sided abdominal pain.  This report does not 
mention whether medication was prescribed.   Another private 
doctor reported having treated the veteran during September 
and October 1946 for a gastric ulcer.  

The veteran underwent a VA neuropsychiatric examination in 
February 1947.  According to the report, he reported that his 
only problems were headaches and an ulcer.  The examiner 
recited pertinent medical history, including the veteran's 
complaint of frequent nervousness and headaches during active 
service.  The examiner found no neurologic findings, but gave 
a diagnosis of psychoneurosis, anxiety state with associated 
conversion features, mild, chronic.  A February 1947 physical 
examination report reflects a blood pressure reading of 
105/70, complaint of stomach pain, and no other relevant 
finding.   

The RO denied service connection for a nervous condition in a 
June 1947 rating decision.  The RO determined that no 
disabling condition was shown to be the result of active 
service.  The veteran was notified of that decision in a June 
1947 letter and he did not appeal the decision. 

The Board must review the evidence submitted since the final 
June 1947 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant, whether it is so significant it should be 
considered to fairly evaluate the claim for service 
connection for a nervous condition, or whether it results in 
a more complete record for evaluating the service connection 
claim.  The evidence submitted since the 1947 RO decision 
includes VA medical reports, the veteran's claims and 
assertions, and the testimony of the veteran and his spouse.  

In March 1996, the veteran requested service connection for a 
nervous condition and for hypertension.  He reported that he 
had been treated for a nervous condition in 1944 and for 
"lesions" in 1944.  

In June 1997, the veteran testified that he did not have a 
nervous condition prior to entering active service and that 
during active service he had recurring stomach pains that 
kept him behind when his unit was sent overseas.  He was told 
that he would get a medical discharge in a few weeks for 
nerves and hypertension, which did occur.  He testified that 
he saw a Dr. Scovener a few months after separation from 
active service and was given nerve medication and was told 
that he had high blood pressure.  He testified that his 
nervous symptoms continued after active service.  The 
veteran's spouse testified that the veteran saw a different 
doctor for his stomach shortly after active service.  

The Board concludes that the veteran's testimony is new and 
material evidence.  His testimony of nervous symptoms 
continuing since active service is new and material evidence 
because the record was previously devoid of evidence of 
nervous symptoms after active service.  During the February 
1947 VA examination, neither the veteran nor the examiner 
mentioned nervous symptoms.  Thus, this testimony is new and 
material.  

The veteran also testified that his private doctor gave him 
nerve medication shortly after active service.  This is also 
new and material evidence, as the doctor did not mention that 
fact in the treatment report and it bolsters the veteran's 
claim of continuing symptoms since active service.  The Board 
finds the veteran to be competent to recall events such as 
whether he had noticeable symptoms and whether a doctor gave 
him medication for those symptoms.  Thus, evidence submitted 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The application to 
reopen the claim must therefore be granted.  38 U.S.C.A. 
§ 5108; Manio, supra.




II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the veteran is not prejudiced by its 
consideration of this claim pursuant to this new legislation 
and implementing regulations because the decision below is 
favorable to the veteran.  A remand at this time so that the 
RO can consider the merits of the case would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Further development and further expenditure of VA's limited 
resources is not shown to be warranted here.

III.  Service Connection 

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. §§ 3.307, 3.309 are accorded special 
consideration for service connection.  .  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  

The veteran's induction examination report is negative for a 
preexisting anxiety neurosis.  Although during active service 
he apparently reported that nervousness preexisted active 
service for a number of years, there is no evidence that a 
diagnosis of any anxiety state was ever given prior to active 
service.  Thus, the veteran is entitled to the presumption of 
soundness at entry.  

A diagnosis of anxiety neurosis was first given during active 
service.  An SMR reflects that anxiety neurosis was 
determined to have been incurred in the line of duty, which 
further supports the service connection claim.  The veteran's 
separation examination report reflects that "neurotic 
traits" were found at that time.  Although the separation 
examination report also mentions that nervousness preexisted 
active service, this is not clear and unmistakable evidence 
that an anxiety neurosis existed prior to entry.  Since 
active service, a VA examiner has rendered a diagnosis of 
chronic psychoneurosis anxiety state, which, from the context 
of the report, appears to be a continuation of the anxiety 
neurosis diagnosed during active service.  

Evaluating the above evidence, the Board finds the evidence 
to be in relative equipoise, that is, it is at least as 
likely as not that an anxiety neurosis was incurred during 
active service.  Resolving any remaining doubt in the 
veteran's favor, the Board will grant service connection for 
anxiety neurosis.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Entitlement to service connection for anxiety neurosis is 
granted.  



REMAND

The veteran seeks service connection for hypertension.  His 
post-service VA medical records contain diagnoses of both 
hypertension and hypotension.  During his hearing in 1997, he 
recalled that his physician felt that hypertension might be 
related to his nervous condition.  Although hypertension is 
idiopathic, i.e., its cause is unknown, the veteran's 
testimony raises the issue of secondary service connection 
for hypertension on an aggravation basis. 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  It would 
therefore be helpful for proper adjudication of this claim if 
a medical opinion addressing whether hypertension was 
incurred in or aggravated in any way by active service or a 
service-connected anxiety neurosis.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain a medical 
opinion addressing the approximate date 
of onset of the veteran's hypertension.  
Pursuant to this, an appropriate VA 
medical specialist should review the 
claims file to determine whether it is at 
least as likely as not that the veteran's 
hypertension began during or within a 
year of separation from active service.  
If the answer to that question is 
negative, the examiner is asked to offer 
an opinion addressing whether it is at 
least as likely as not that the veteran's 
hypertension has been aggravated by his 
service-connected anxiety neurosis.  The 
examiner is asked to offer a complete 
rationale for any opinion offered and to 
set forth the opinion and rationale in a 
legible report.  The veteran may be 
reexamined if necessary.  

2.  After the above development, the RO 
should review the claim for service 
connection for hypertension.  The veteran 
and his representative should be kept 
fully informed of the reasons and basis 
for any decision that is made.

If all the desired benefits are not granted to the veteran, 
an appropriate supplemental statement of the case should be 
furnished to him and his representative.  They should be 
afforded an opportunity to respond to the supplemental 
statement of the case before the claims folder is returned to 
the Board for further appellate consideration.  No action is 
required of the veteran until notified.  The purpose of this 
remand is to procure clarifying data and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



